UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21131 John Hancock Preferred Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: April 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 2.17% (Cost $19,771,543) Electric Utilities 1.19% Black Hills Corp., Note 6.500% 05-15-13 BBB- $5,950 6,043,237 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 5,000 4,777,175 Gas Utilities 0.98% Southern Union Co., Jr Sub Note Ser A (P) 7.200 11-01-66 BB 8,800 8,945,851 Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 6.89% (Cost $55,465,089) Diversified Banks 0.83% Lloyds TSB Bank Plc, 6.90%, 11-29-49 (United Kingdom) A+ $7,500 7,527,450 Electric Utilities 3.21% DPL Capital Trust II, 8.125%, 09-01-31 BB+ 24,000 29,220,000 Gas Utilities 2.85% KN Capital Trust I, 8.56%, Ser B, 04-15-27 B- 17,500 18,140,360 KN Capital Trust III, 7.63%, 04-15-28 B- 8,000 7,873,168 Issuer Shares Value Common stocks 3.23% (Cost $22,962,896) Electric Utilities 0.48% Great Plains Energy, Inc. 135,000 4,406,400 Independent Power Producers & Energy Traders 0.79% TXU Corp. 110,000 7,213,800 Integrated Oil & Gas 0.28% BP Plc, American Depositary Receipt (ADR) (United Kingdom) 37,259 2,508,276 Page 1 John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2007 (unaudited) Multi-Utilities 1.68% Alliant Energy Corp. 190,000 8,322,000 TECO Energy, Inc. 390,000 7,000,500 Credit Issuer, description rating (A) Shares Value Preferred stocks 84.32% (Cost $763,967,578) Agricultural Products 1.37% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 143,000 12,454,413 Automobile Manufacturers 2.03% Ford Motor Co., 7.50% CCC+ 40,000 776,400 General Motors Corp., 7.25%, Ser 04-15-41 B- 378,700 7,373,289 General Motors Corp., 7.25%, Ser 07-15-41 B- 82,000 1,603,920 General Motors Corp., 7.25%, Ser 02-15-52 B- 254,300 4,941,049 General Motors Corp., 7.375%, Ser 05-15-48 Caa1 65,000 1,274,650 General Motors Corp., 7.375%, Ser 10-01-51 B- 129,000 2,534,850 Broadcasting & Cable TV 2.41% Comcast Corp., 7.00% BBB+ 222,000 5,760,900 Comcast Corp., 7.00%, Ser B BBB+ 629,000 16,228,200 Consumer Finance 4.30% Ford Motor Credit Co., 7.60% B1 315,600 7,041,036 HSBC Finance Corp., 6.00% AA- 134,200 3,324,134 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 297,000 7,692,300 HSBC Finance Corp., 6.875% AA- 399,800 10,174,910 SLM Corp., 6.00% A 194,100 4,142,094 SLM Corp., 6.97%, Ser A BBB+ 137,390 6,800,805 Page 2 John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2007 (unaudited) Diversified Banks 5.26% BAC Capital Trust IV, 5.875% A+ 30,000 716,700 Bank One Capital Trust VI, 7.20% A 81,100 2,054,263 Fleet Capital Trust VIII, 7.20% A+ 464,750 11,800,002 HSBC Holdings Plc, 6.20%, Ser A (United Kingdom) A 150,000 3,801,000 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 550,900 13,232,618 Royal Bank of Scotland Group Plc, 6.35%, Ser N, ADR (United Kingdom) A 20,000 507,600 Santander Finance Preferred SA Unipersonal, 6.41%, Ser 1 (Spain) A+ 225,000 5,737,500 USB Capital VIII, 6.35%, Ser 1 A+ 169,800 4,239,906 USB Capital X, 6.50% A+ 45,000 1,137,600 Wachovia Preferred Funding Corp., 7.25%, Ser A A 69,000 1,931,310 Wells Fargo Capital Trust IV, 7.00% AA- 108,100 2,744,659 Electric Utilities 16.08% Duquesne Light Co., 6.50% BB+ 73,650 3,697,230 Entergy Arkansas, Inc., 6.70% AAA 25,300 637,813 Entergy Mississippi, Inc., 7.25% A- 346,000 8,836,840 FPC Capital I, 7.10%, Ser A BBB- 844,691 21,488,939 FPL Group Capital Trust I, 5.875% BBB+ 502,200 12,143,196 Georgia Power Capital Trust VII, 5.875% BBB+ 250,600 6,001,870 Georgia Power Co., 6.00%, Ser R A 395,497 9,883,470 HECO Capital Trust III, 6.50% BBB- 375,400 9,613,994 Interstate Power & Light Co., 8.375%, Ser B Baa2 700,000 22,968,750 Northern States Power Co., 8.00% BBB- 235,000 6,039,500 NSTAR Electric Co., 4.78% A- 15,143 1,362,870 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 300,000 7,884,390 PPL Energy Supply, LLC, 7.00% BBB 383,660 9,925,284 Southern California Edison Co., 6.125% BBB- 119,000 11,870,250 Southern Co. Capital Trust VI, 7.125% BBB+ 49,800 1,256,952 Virginia Power Capital Trust, 7.375% BB+ 518,150 13,036,654 Forest Products 0.14% ING Groep NV 6.125% (Netherlands) A 51,500 1,295,225 Gas Utilities 2.22% Southern Union Co., 5.00%, Conv BBB- 25,000 1,399,000 Southern Union Co., 7.55%, Ser A BB 296,600 7,637,450 Southwest Gas Capital II, 7.70% BB 404,300 10,374,338 TransCanada Pipelines Ltd., 8.25% (Canada) BBB 32,800 852,800 Hotels, Resorts & Cruise Lines 0.33% Hilton Hotels Corp., 8.00% BB+ 118,100 3,026,903 Page 3 John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2007 (unaudited) Integrated Telecommunication Services 3.07% Telephone & Data Systems, Inc., 6.625% BB+ 233,000 5,710,830 Telephone & Data Systems, Inc., 7.60%, Ser A BB+ 690,687 17,253,361 Verizon New England, Inc., 7.00%, Ser B A3 199,450 4,986,250 Investment Banking & Brokerage 7.95% Bear Stearns Capital Trust III, 7.80% BBB+ 40,600 1,047,480 Goldman Sachs Group, Inc., 6.20%, Ser B A 460,000 11,803,600 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K A- 150,000 3,763,500 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 175,600 8,999,500 Merrill Lynch Preferred Capital Trust III, 7.00% A 330,500 8,391,395 Merrill Lynch Preferred Capital Trust IV, 7.12% A 247,752 6,330,064 Merrill Lynch Preferred Capital Trust V, 7.28% A 367,000 9,435,570 Morgan Stanley Capital Trust II, 7.25% A- 240,200 6,029,020 Morgan Stanley Capital Trust III, 6.25% A- 192,400 4,773,444 Morgan Stanley Capital Trust IV, 6.25% A- 57,000 1,404,480 Morgan Stanley Capital Trust V, 5.75% A1 347,000 8,223,900 Morgan Stanley Capital Trust VI, 6.60% A- 90,000 2,277,000 Life & Health Insurance 4.73% Lincoln National Capital VI, 6.75%, Ser F A- 165,800 4,189,766 MetLife, Inc., 6.50%, Ser B BBB 950,500 25,017,160 PLC Capital Trust IV, 7.25% BBB+ 186,600 4,709,784 PLC Capital Trust V, 6.125% BBB+ 256,000 6,223,360 Prudential Plc, 6.50% (United Kingdom) A- 117,000 3,008,070 Movies & Entertainment 2.17% Viacom Inc., 6.85% BBB 789,100 19,822,192 Multi-Line Insurance 3.91% Aegon NV, 6.375% (Netherlands) A- 444,900 11,554,053 Aegon NV, 6.50% (Netherlands) A- 111,100 2,844,160 ING Groep NV, 6.20% (Netherlands) A 134,793 3,388,696 ING Groep NV, 7.05% (Netherlands) A 703,800 17,862,444 Page 4 John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2007 (unaudited) Multi-Utilities 7.53% Aquila, Inc., 7.875% B2 511,700 12,992,063 Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 40,000 4,116,252 BGE Capital Trust II, 6.20% BBB- 831,825 20,471,213 Dominion CNG Capital Trust I, 7.80% BB+ 253,476 6,362,248 DTE Energy Trust I, 7.80% BB+ 135,100 3,401,818 PNM Resources, Inc., 6.75%, Conv BBB- 268,000 14,600,640 PSEG Funding Trust II, 8.75% BB+ 233,500 6,000,950 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 7,900 657,675 Oil & Gas Exploration & Production 3.66% Chesapeake Energy Corp., 6.25%, Conv (G) B+ 4,530 1,232,160 Nexen, Inc., 7.35% (Canada) BB+ 1,261,000 32,092,450 Other Diversified Financial Services 7.34% ABN AMRO Capital Funding Trust V, 5.90% A 626,100 15,114,054 ABN AMRO Capital Funding Trust VII, 6.08% A 328,000 8,160,640 Citigroup Capital VII, 7.125% A+ 138,700 3,525,754 Citigroup Capital VIII, 6.95% A+ 410,600 10,388,180 Citigroup Capital X, 6.10% A+ 40,000 994,000 Citigroup Capital XI, 6.00% A+ 25,000 613,500 DB Capital Funding VIII, 6.375% A 222,000 5,683,200 JPMorgan Chase Capital X, 7.00%, Ser J A 607,100 15,420,340 JPMorgan Chase Capital XI, 5.875%, Ser K A 289,700 6,996,255 Real Estate Management & Development 3.88% Duke Realty Corp., 6.50%, Depositary Shares, Ser K BBB 110,000 2,777,500 Duke Realty Corp., 6.60%, Depositary Shares, Ser L BBB 109,840 2,793,231 Duke Realty Corp., 6.625%, Depositary Shares, Ser J BBB 59,925 1,513,106 Duke Realty Corp., 7.99%, Depositary Shares, Ser B BBB 251,830 12,567,904 Public Storage, Inc., 6.45%, Depositary Shares, Ser X BBB+ 25,000 619,500 Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 100,000 2,477,000 Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ 497,643 12,610,274 Regional Banks 2.31% KeyCorp Capital VI, 6.125% BBB 20,900 511,423 PFGI Capital Corp., 7.75% A 796,000 20,571,665 Page 5 John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2007 (unaudited) Reinsurance 0.40% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) BBB 153,100 3,630,001 Specialized Finance 0.48% CIT Group, Inc., 6.35%, Ser A BBB+ 70,000 1,819,300 Repsol International Capital Ltd., 7.45%, Ser A (Cayman Islands) BB+ 100,000 2,536,000 Thrifts & Mortgage Finance 1.35% Abbey National Plc, 7.375% (United Kingdom) A+ 370,000 9,386,900 Sovereign Capital Trust V, 7.75% BB+ 110,000 2,953,500 Wireless Telecommunication Services 1.40% United States Cellular, 7.50% BB+ 507,460 12,752,470 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 3.39% (Cost $30,900,000) Government U.S. Agency 3.39% Federal Home Loan Bank, Disc Note 5.06% 05-01-07 AAA $30,900 30,900,000 Total investments (Cost $893,067,106) 100.00% Page 6 John Hancock Preferred Income Fund Footnotes to Schedule of Investments April 30, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (P) Represents rate in effect on April 30, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $12,454,413 or 1.37% of the Fund's total investments as of April 30, 2007. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on April 30, 2007, including short-term investments, was $893,067,106. Gross unrealized appreciation and depreciation of investments aggregated $35,993,402 and $17,530,220, respectively, resulting in net unrealized appreciation of $18,463,182. Footnotes to Schedule of Investments - Page 1 John Hancock Preferred Income Fund Financial futures contracts April 30, 2007 (unaudited) Number of Open contracts contracts Position Expiration Depreciation U.S. 10-year Treasury Note 840 Short June-07 $436,241 Financial futures contracts John Hancock Preferred Income Fund Interest rate swap contracts April 30, 2007 (unaudited) Rate type Notional Payments made Payments received Termination amount by Fund by Fund date Appreciation $70,000,000 2.56% (a) 3-month LIBOR Jun 08 $1,984,022 $1,984,022 (a) Fixed rate Interest rate swap contracts ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 29, 2007 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: June 29, 2007
